
	
		II
		111th CONGRESS
		1st Session
		S. 188
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Salazar) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for a study of options for
		  protecting the open space characteristics of certain lands in and adjacent to
		  the Arapaho and Roosevelt National Forests in Colorado, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Colorado Northern Front Range Mountain
			 Backdrop Protection Study Act.
		2.PurposeThe purpose of this Act is to identify
			 options that may be available to assist in maintaining the open space
			 characteristics of land that is part of the mountain backdrop of communities in
			 the northern section of the Front Range area of Colorado.
		3.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			(2)StateThe
			 term State means the State of Colorado.
			(3)Study
			 area
				(A)In
			 generalThe term study area means the land in
			 southern Boulder, northern Jefferson, and northern Gilpin Counties, Colorado,
			 that is located west of Colorado State Highway 93, south and east of Colorado
			 State Highway 119, and north of Colorado State Highway 46, as generally
			 depicted on the map entitled Colorado Northern Front Range Mountain
			 Backdrop Protection Study Act: Study Area and dated August 27,
			 2008.
				(B)ExclusionsThe
			 term study area does not include land within the city limits of
			 the cities of Arvada, Boulder, or Golden, Colorado.
				(4)Undeveloped
			 landThe term undeveloped land means land—
				(A)that is located
			 within the study area;
				(B)that is free or
			 primarily free of structures; and
				(C)the development
			 of which is likely to affect adversely the scenic, wildlife, or recreational
			 value of the study area.
				4.Colorado
			 Northern Front Range Mountain Backdrop Study
			(a)Study;
			 reportNot later than 1 year after the date of enactment of this
			 Act and except as provided in subsection (c), the Secretary shall—
				(1)conduct a study
			 of the land within the study area; and
				(2)complete a report
			 that—
					(A)identifies the
			 present ownership of the land within the study area;
					(B)identifies any
			 undeveloped land that may be at risk of development; and
					(C)describes any
			 actions that could be taken by the United States, the State, a political
			 subdivision of the State, or any other parties to preserve the open and
			 undeveloped character of the land within the study area.
					(b)RequirementsThe
			 Secretary shall conduct the study and develop the report under subsection (a)
			 with the support and participation of one or more of the following State and
			 local entities:
				(1)The Colorado
			 Department of Natural Resources.
				(2)Colorado State
			 Forest Service.
				(3)Colorado State
			 Conservation Board.
				(4)Great Outdoors
			 Colorado.
				(5)Boulder,
			 Jefferson, and Gilpin Counties, Colorado.
				(c)LimitationIf
			 the State and local entities specified in subsection (b) do not support and
			 participate in the conduct of the study and the development of the report under
			 this section, the Secretary may—
				(1)decrease the area
			 covered by the study area, as appropriate; or
				(2)(A)opt not to conduct the
			 study or develop the report; and
					(B)submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives notice of the decision not to conduct the study or
			 develop the report.
					(d)EffectNothing
			 in this Act authorizes the Secretary to take any action that would affect the
			 use of any land not owned by the United States.
			
